Citation Nr: 0625047	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a schedular disability rating in excess of 
10 percent under Diagnostic Code 6260 for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from June 1965 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This appeal concerns the issue of the appellant's entitlement 
to more than one 10 percent rating for bilateral tinnitus.  
This appeal was certified to the Board in May 2004.  In Smith 
v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of 
Appeals for Veterans Claims (Court or Veterans Court) 
reversed a prior Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Rating 
Schedule) required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that might 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent was sought, including the present claim by this 
appellant, which was filed in January 2003.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  Thus, the present 
appeal can now proceed.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
currently assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 
WL 1667936 (C.A. Fed June 19, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The Veterans Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
legal regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating legally available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  Also, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).  Accordingly, the Board will proceed 
with appellate review of the veteran's claim.  

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.  The present appeal is limited solely to 
the question of the appellant's entitlement to more than one 
schedular disability rating of 10 percent for tinnitus under 
Diagnostic Code 6260; the appellant has advanced no 
contentions concerning an extraschedular rating.  

As previously mentioned, the Federal Circuit recently 
reversed the Veterans Court's decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 of the Rating Schedule 
as authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 
10 percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not upon the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


